Citation Nr: 0521704	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-20 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for exposure 
herbicides. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and A.T.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In April 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD).  An April 2002 rating 
decision held that service connection for PTSD was not 
warranted because there was no confirmed diagnosis of PTSD 
and a verifiable stressor had not been established.   

During an April 2005 travel board hearing the veteran 
provided additional details regarding his stressors.  He 
stated that the incoming continuous mortar rounds were a 
specific life-threatening event while he was in Vietnam.  He 
further clarified that these occurred within the three months 
or so prior to May 1971, while he was stationed with the 
135th Delta Devils.  The Board notes that no attempt was made 
previously to obtain specific information from the veteran 
regarding PTSD stressors-.

The provisions of 38 U.S.C.A. § 5103A (West 2002) require 
that VA assist a veteran by making reasonable efforts to 
obtain information that would corroborate a veteran's claimed 
in-service stressors.  And, if the claimed in-service 
stressor is verified, the veteran should be afforded a VA 
examination for the purpose of determining whether the 
veteran's PTSD is due to the in-service stressor.  

The veteran also seeks entitlement to service connection 
exposure to herbicides.  An April 2002 rating decision held 
that service connection for exposure to herbicides was not 
warranted because the veteran's service medical records and 
his post-service VA treatment records did not reveal 
treatment or diagnosis of a disability that was associated 
with exposure to herbicides.   However, the veteran testified 
during his April 2005 travel board hearing that he was 
experiencing skin problems, which he believed were a result 
of his exposure to herbicides.  The veteran alleged he was 
experiencing blisters on the bottom of his feet, on his 
hands, and between his fingers. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to secure an examination or opinion if the evidence of record 
contains competent evidence that the claimant has a current 
disability; and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).

The Board finds a VA medical examination is required for a 
medical opinion as to whether the veteran currently has a 
skin disorder that is related to service.

Accordingly, the case is REMANDED for the following 
action:

1.  The RO should contact the veteran and 
ask him if he has any more specific 
information regarding his claimed in-
service stressors.  Then, the RO should 
provide all available information to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR) and 
ask them to provide any information which 
might corroborate the veteran's alleged 
in-service stressors; specifically within 
the period March 1, 1971 to May 31, 1971, 
whether the base to which the veteran was 
assigned experienced incoming mortar 
rounds.  

If referral to USASCRUR, or any other 
pertinent sources is to no avail, the RO 
should advise the veteran to submit 
alternate forms of evidence to support 
his claim of service connection for PTSD 
in compliance with the notification 
requirements in Dixon v. Derwinski, 3 
Vet. App. 261, 263-64 (1992).  All 
attempts to obtain records should be 
documented in the claims folder.

2.  If USASCRUR verifies the veteran's 
stressor, with any needed assistance from 
the veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
he has received for PTSD.  All records so 
received should be associated with the 
claims folder.

3.  If USASCRUR verifies the veteran's 
stressor, the RO should schedule the 
veteran for a psychiatric examination for 
the purpose of determining the nature, 
etiology and approximate onset date of 
any psychiatric disorder, including PTSD.  
The claims folder must be made available 
to the VA medical examiner for review of 
the relevant documents in the claims file 
in conjunction with the examination.

A written opinion regarding the nature 
and etiology of any psychiatric disorder, 
specifically PTSD, with a complete 
rationale must be provided. The examining 
physician should provide opinions on the 
following, with a detailed rationale for 
each opinion:

a) The most likely etiology of any 
psychiatric disorder, specifically 
PTSD;

b) The most likely date of onset of 
any psychiatric disorder, including 
PTSD;

c) Whether it is at least as likely 
as not (a 50
 percent or greater probability) 
that any psychiatric disorder, 
including PTSD, was incurred or 
aggravated during active service.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

5.   The RO should schedule the veteran 
for a VA medical examination for the 
purpose of determining the nature, 
etiology and approximate onset date of 
any skin disorder. The claims folder must 
be made available to the VA medical 
examiner for review of the relevant 
documents in the claims file in 
conjunction with the examination.

If the veteran is found to have a skin 
disorder, a written opinion regarding the 
nature and etiology of the skin disorder, 
with a complete rationale must be 
provided. The examining physician should 
provide opinions on the following, with a 
detailed rationale for each opinion:

a) The most likely etiology any skin 
disorder found;

b) The most likely date of onset of 
any skin disorder found;

c) Whether it is at least as likely 
as not (a 50
percent or greater probability) that 
any
skin disorder found, is 
etiologically related to     any 
injury or disease in service.

6.  If the disposition of the claims 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them the 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




